                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ELDIE L. CRUZ, M.D.,

               Plaintiff,

v.                                                                  No: 1:18-cv-974-RB-SCY

LOVELACE HEALTH SYSTEM, INC.,
LOVELACE HEALTH SYSTEM, INC. dba LOVELACE MEDICAL GROUP,
LOVELACE HEALTH SYSTEM,
LOVELACE MEDICAL GROUP,
AHS MANAGEMENT COMPANY, INC.,
AHS MANAGEMENT COMPANY, INC. dba ARDENT HEALTH SERVICES,
AHS NEW MEXICO HOLDINGS, INC.,
AHS ALBUQUERQUE HOLDINGS, LLC,
BHC MANAGEMENT SERVICES OF NEW MEXICO, LLC,
ARDENT HEALTH SERVICES, INC.,
ARDENT HEALTH SERVICES, LLC,
ARDENT HEALTH SERVICES, and
RELIANCE STANDARD LIFE INSURANCE COMPANY,

               Defendants.

                            MEMORANDUM OPINION AND ORDER

       Dr. Eldie Cruz (Plaintiff) was employed as a general surgeon. He brought suit after being

denied long-term disability (LTD) benefits under an employer-sponsored insurance plan. Plaintiff

also alleges that his employer violated the ADA by terminating his medical privileges and denying

him reasonable accommodation during the medical leave of absence that gave rise to his claim. In

this Memorandum Opinion and Order, the Court takes up the individual motions filed by

Defendants Reliance Standard Life Insurance Company (Reliance) (Doc. 11) and Lovelace Health

System, Inc. (Lovelace) (Doc. 13). The Court finds that Plaintiff has sufficiently pled his ERISA

claim against both Reliance and Lovelace and sufficiently pled his ADA claim against Lovelace.

The Court will dismiss Plaintiff’s state law claims against both Reliance and Lovelace without

prejudice as they are either preempted by ERISA or fail to state a plausible claim for relief.
I.      Background 1

        Lovelace employed plaintiff as a general surgeon. 2 (Doc. 71 (Am. Compl.) ¶ 22.) Lovelace

was the sponsor and “plan administrator” of a long term disability plan (LTD Plan) that it offered

to its employees. (Id. ¶ 23.) “Plaintiff participated in the LTD Plan and paid approximately three

thousand dollars per year in premiums for disability coverage” under the plan. (Id. ¶ 26.) Reliance

was the “claims administrator” of the LTD plan. “On March 1, 2016[,] Plaintiff made a claim for

[LTD benefits] under the LTD Plan.” (Id. ¶ 28.) Plaintiff and his physicians “timely provided all

required documentation demanded by Reliance in support of his claim for LTD Benefits . . . .” (Id.

¶ 29.) Reliance, however, “denied Plaintiff’s claim for LTD Benefits eight months after Plaintiff

filed his claim, which . . . was more than double the time allowed by Reliance’s own internal

guidelines to make a determination on disability benefits and over five times longer than allowed

by the basic 45 day window specified in” ERISA. (Id. ¶ 30.)

        In February 2017, Plaintiff attempted to appeal the denial “but Reliance did not respond to

Plaintiff’s request to appeal.” (Id. ¶ 31.) On September 5, 2018, Reliance informed Plaintiff’s

counsel that “the original decision to deny benefits is final. . . . [Reliance] will not initiate another

review or reconsideration of the original decision.” (Id. ¶ 32.) Though it denied Plaintiff’s LTD

benefits claim, Reliance did determine “that Plaintiff was entitled to three months of LTD benefits

to be paid by Lovelace based upon Reliance’s finding that Plaintiff met the policy definition of

Totally Disabled during the relevant period of time for which Lovelace was responsible to

pay . . . .” (Id. ¶ 34.) Lovelace did not pay any LTD benefits to Plaintiff. (Id.)


1
  The facts in this section are taken from Plaintiff’s Amended Complaint (Doc. 71 (Am. Compl.)), and all
well-pleaded factual allegations are presented in this section as true and construed in the light most
favorable to Plaintiff. See In re Gold Res. Corp. Sec. Litig., 776 F.3d 1103, 1108 (10th Cir. 2015).
2
 In his pleadings and briefing, Plaintiff refers to all the named defendants other than Reliance collectively
as “Lovelace” or “the Lovelace Defendants.” (Am. Compl. ¶¶ 15, 17.)
                                                     2
        Plaintiff did receive “limited short term disability payments in early 2016, but all payments

and employment compensation stopped in March 2016 when Lovelace unilaterally put Plaintiff on

unpaid leave.” (Id. ¶ 36.) He has not received any disability benefits since March 2016, and he

never received any long term disability benefits from either Lovelace or Reliance. Lovelace did

not pay Plaintiff anything between March 1, 2016, and November 25, 2016. (Id. ¶ 40.) On

November 25, Lovelace issued a one-time final payment to Plaintiff designed by Lovelace as

‘EXTRA PY’ . . . .” (Id.) Lovelace told Plaintiff that the “EXTRA PY” payment covers the LTD

Benefits owed to him, but Plaintiff alleges that “the ‘EXTRA PY’ amount does not equal the

amount Lovelace was obligated to pay Plaintiff in LTD Benefits under the terms of the LTD policy,

and . . . was reduced by taxes and withholding contrary to the LTD policy language . . . .” (Id.)

        Also “[b]eginning in early 2016, Plaintiff and his treating physicians repeatedly asked for

reasonable accommodation from Lovelace under the ADA to allow Plaintiff to continue to work

as a physician and support his family[,]” but Lovelace did not provide the reasonable

accommodation he requested. (Id. ¶¶ 38–39.) Instead, Lovelace “responded by demanding more

and more information over a period of many months,” then informed him on July 1, 2016, without

notice, that he was fired. (Id. ¶ 39.)

        On February 27, 2018, “Lovelace notified Plaintiff that his medical privileges with

Lovelace were being terminated . . . .” (Id. ¶ 41.) He filed a claim with the Equal Employment

Opportunity Commission (EEOC) alleging Lovelace violated the ADA by refusing his requests

for accommodation, and on October 15, 2018, received a right to sue letter from the EEOC. (Id. ¶

42.) Plaintiff asserts that “[d]uring all relevant periods of time, Plaintiff has been Totally Disabled

as defined in the LTD Plan.” (Id. ¶ 35.) He alleges that “Defendant’s wrongful conduct has caused

Plaintiff and his family significant” financial damages. (Id. ¶ 44.) He brings seven claims for relief:



                                                  3
(1) that Defendants violated ERISA by denying Plaintiff LTD Benefits; (2) that the Lovelace

Defendants violated the ADA; (3) that Defendants violated the New Mexico Insurance Code and

New Mexico Administrative Code; (4) breach of contract by Defendants; (5) breach of fiduciary

duty by Defendants; (6) bad faith by Defendants; and (7) intentional misrepresentation, negligence,

and negligent misrepresentation by Defendants. (Id. ¶¶ 46–59.)

II.    Legal Standard

       In reviewing a motion to dismiss under Rule 12(b)(6), the Court “must accept all the well-

pleaded allegations of the complaint as true and must construe them in the light most favorable to

the plaintiff.” In re Gold Res. Corp. Sec. Litig., 776 F.3d 1103, 1108 (10th Cir. 2015) (citation

omitted). “To survive a motion to dismiss,” the complaint does not need to contain “detailed factual

allegations,” but it “must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). Plausibility

does not equate to probability, but there must be “more than a sheer possibility that a defendant

has acted unlawfully.” Id. (citing Twombly, 550 U.S. at 556).

III.   Analysis

       A. The Court will grant Lovelace’s Notice of Joinder (Doc. 22) and deny all others.

       At the outset, the Court must address the plethora of notices of joinder (and responses and

replies thereto) that have been filed in connection with this case. (Docs. 20, 22, 30, 37, 38, 50, 58.)

The purpose of the provision in Local Rule 7.1(a) allowing one party to adopt by reference a

different motion or document is presumably to promote efficiency and judicial economy. See



                                                  4
Hartford Cas. Ins. Co. v. Trinity Universal Ins. Co. of Kan., No. CV 12-1110 MV/KK, 2015 WL

12720321, at *1 (D.N.M. Apr. 17, 2015). To the extent that the arguments in various defendants’

motions to dismiss overlap in this case—and they certainly do—this rule is properly invoked when

the defendants use it to avoid filing identical, duplicative motions, and Plaintiff should use it to

avoid filing identical responses to similar motions, with the result that the entire process is

generally streamlined for the Court. See id.

       While it is true that “Rule 7.1(a) does not specify a time frame in which a party is required

to adopt by reference another party’s motion” (see Doc. 58 at 1–2), the Court doubts it was

designed to be used as some of the defendants have utilized it in this case—namely, filing their

own fully argued motions to dismiss and then, upon reading subsequent similar motions by other

defendants, adopting those motions by reference after the fact. Plaintiff argues in response to many

of the notices of joinder in this case that “[w]hile it is true that LR 7.1(a) ‘allows a party to adopt

by reference another party’s motion or other paper . . . ,’ it does not allow a party to file a second

impermissible motion to dismiss, especially after the deadline for filing a motion to dismiss has

passed.” (See, e.g., Doc. 37 at 2.) The Court agrees.

       A party making use of Rule 7.1(a) not to avoid filing duplicative motions but instead to

“cover all its bases” by adopting the arguments laid out by other defendants that it may have missed

or forgotten to include in its own motion strikes the Court as a contortion of the rule. Worse, it

actually decreases judicial economy and efficiency by requiring the Court to repeatedly cross-

reference all the motions and try to deduce which adopted arguments apply to supplement each

motion. Though the Court agrees with Plaintiff that the rule is being misused in many of the notices

of joinder in this case, the results, here, are negligible. By virtue of reading, analyzing, and ruling




                                                  5
on each motion to dismiss the Court must consider all relevant law and legal arguments that apply

to each motion, even if certain issues weren’t raised in the briefing.

       Still, to the extent that the Court must rule on each of these notices of joinder as they have

been docketed and briefed, see Hartford Cas. Ins. Co., 2015 WL 12720321, at *2, the Court finds

that only Lovelace’s Notice of Joinder (Doc. 22) adopting by reference Reliance’s Motion to

Dismiss (id. ¶ 1) and BHC’s Motion to Dismiss (id. ¶ 3) are permissible. When Lovelace filed its

Motion to Dismiss (Doc. 13) on December 3, 2018, Defendants Reliance and BHC had already

filed their own motions to dismiss (Docs. 11 and 12.) Thus, judicial economy was well-served by

Lovelace incorporating by reference the arguments contained in those motions and focusing its

own motion mainly on the ADA claims which are unique to Lovelace. All the other notices of

joinder attempting to incorporate by reference subsequently filed motions to dismiss, however, are

summarily stricken.

       B. Plaintiff fails to state a claim in Count III – New Mexico Insurance Code and
          Insurance Administrative Code Violations.

       Due to the complicated web of named defendants in this case, the determination of whether

most of Plaintiff’s claims for relief are sufficiently pled is influenced, at least in part, by which

defendant is moving to dismiss them. Count III of the Complaint, however, is insufficient on its

face as it applies to all named defendants. The Court will dismiss Count III without prejudice.

       Plaintiff’s broad allegations in Count III state that all defendants violated “the New Mexico

Insurance Code, 59A-1-1 through 59A-1-18 including Trade Practices and Frauds, 59A-16-1

through 59A-16-30, and the New Mexico Administrative Code, Title 13 Insurance . . . .” (Am.

Compl. ¶ 51.) This claim is not well-pled, as it simply lists broad swaths of the New Mexico

Insurance Code without specifying which portions Defendants allegedly violated or how they

allegedly did so. In addition, Title 13 of the New Mexico Administrative Code includes 21 distinct

                                                  6
Chapters covering all aspects of insurance regulation, and Count III includes no specific citation

to a part of the code and fails even to specify which chapter applies. Sections 59A-1-1 through

59A-1-18 of the Insurance Code are mostly definitions, and it is similarly unclear how much of

sections 59A-16-1 through 59A-16-30 would actually apply to Plaintiff’s claims.

       Section 59A-16-20, the New Mexico Unfair Insurance Practices Act, is perhaps the section

Plaintiff indented to cite in arguing that Defendants engaged in unfair insurance trade practices

and/or fraud. (See id.) But there are no facts asserted in the Complaint, even upon a thorough

review construing vague allegations in the light most favorable to Plaintiff, to suggest that any of

the defendants’ conduct violated any one of the various subsections of the Unfair Insurance

Practices Act. The Court will not spend time comparing 48 provisions of the New Mexico

Insurance Code and 21 chapters of the New Mexico Administrative Code to the factual allegations

in the Complaint in order to guess what Plaintiff is alleging in Count III.

       C. The Court will grant in part Reliance’s motion to dismiss and deny Plaintiff’s
          motion to strike.

       In its Motion to Dismiss (Doc. 11) Reliance argues that ERISA governs the LTD Plan and

that ERISA thus preempts all the state law claims in the Amended Complaint. (Doc. 11 ¶ 4.)

Reliance also argues that Plaintiff’s entire complaint should be dismissed with prejudice because

“Plaintiff failed to exhaust his administrative remedies as required under ERISA.” (Id. ¶ 5.)

Reliance’s motion to dismiss appended a copy of the letter it sent Plaintiff denying his claims. (See

Doc. 11-1.) Plaintiff then moved to strike the entire motion to dismiss because the exhibit contains

Plaintiff’s unredacted confidential personal health information “after the date of this Court’s order

sealing Plaintiff’s complaint.” (Doc. 35 ¶¶ 2–6.)




                                                 7
                 i. Plaintiff’s claim against Reliance under ERISA is sufficiently pled.

        The Court turns first to Plaintiff’s claims under ERISA. 3 The Complaint alleges that all

Defendants violated 29 U.S.C. § 1001 et seq. by denying Plaintiff LTD Benefits. (See Am. Compl.

¶ 47.) Reliance argues, pursuant to Federal Rule of Civil Procedure 12(b)(6), that Plaintiff has

failed to state a claim because he “failed to appeal the denial of benefits” and thus did not exhaust

his remedies prior to filing the suit. (See Doc. 11 at 3.) The Amended Complaint, however, clearly

states that “Plaintiff attempted to appeal the denial of LTD Benefits by Reliance in February 2017

but Reliance did not respond to Plaintiff’s request to appeal.” (Am. Compl. ¶ 31.) The Amended

Complaint also states that Plaintiff made his claim for benefits on March 1, 2016, and that Reliance

denied his claim eight months later. (Id. ¶¶ 28, 30.) Thus, according to the allegations in the

complaint, Reliance would have denied that claim around November 1, 2016. 4 Even if, as Reliance

states in its motion to dismiss, Plaintiff was instructed that his appeal must have been submitted

within 180 days (see Doc. 11 at 8), Plaintiff’s alleged attempt to appeal in February 2017 would

have been well-within that time frame. Accepting the allegations as pleaded in the Amended

Complaint as true and “constru[ing] them in the light most favorable to the plaintiff[,]” the Court

concludes that Plaintiff has plausibly alleged that he attempted to appeal the denial of benefits

within the window required by Reliance. See In re Gold Res. Corp., 776 F.3d at 1108.




3
  As a threshold matter, the Court is able to rule on this Motion to Dismiss without considering evidence
outside the pleadings. The Court need not, therefore, convert the motion to one for summary judgment, see
Fed. R. Civ. P. 12(d), nor consider whether Doc. 11-1 is actually “referred to in the complaint[,] . . . central
to the plaintiff’s claim,” and “indisputably authentic[,]” as is required for materials outside the pleadings to
be properly considered on a motion to dismiss. See GFF Corp. v. Associated Wholesale Grocers, Inc., 130
F.3d 1381, 1384 (10th Cir. 1997).
4
 As the Court has determined it can rule on this motion without reference to materials outside the pleadings,
the specific date contained in Reliance’s denial letter is not relevant and, even if considered, would not
change the Court’s analysis or conclusion.
                                                       8
       The Tenth Circuit has indeed upheld dismissal of an ERISA lawsuit for failure to exhaust

administrative remedies when the plaintiff filed an untimely appeal. See Benson v.

Bridgestone/Firestone, Inc., No. 05-6220, 2006 WL 984926, at *1 (10th Cir. Apr. 14, 2006). Here,

however, Plaintiff has alleged that he did file a timely appeal and that Reliance failed to respond,

which could plausibly be interpreted to fulfill Plaintiff’s exhaustion requirement. (See Am. Compl.

¶ 31.) See also 29 C.F.R. § 2560.503-1 (“in the case of the failure of a plan to establish or follow

claims procedures consistent with the requirements of this section, a claimant shall be deemed to

have exhausted the administrative remedies available under the plan”). Reliance has even

conceded that, while unsupported at this stage by documentation, Plaintiff’s assertion that he

attempted to appeal in February 2017 “is probably sufficient to oppose the Motion to Dismiss.”

(Doc. 47 at 3.) The Court agrees, and will deny Reliance’s motion as to Plaintiff’s ERISA claims.

               ii. The Court will deny Plaintiff’s motion to strike but will seal the exhibit.

       The Court next turns to Plaintiff’s Motion to Strike Reliance’s Motion to Dismiss (Doc.

35) based on Reliance’s inclusion of an exhibit containing Plaintiff’s unredacted confidential

health information. On October 19, 2018, Plaintiff moved to file his original complaint under seal

to protect his “confidential personal health information.” (Doc. 2.) On November 27, 2018, United

States Magistrate Judge Steven C. Yarbrough granted the motion to seal the complaint because it

“contains allegations regarding Plaintiff’s confidential personal health information,” but set a

hearing at a future date “to address whether the complaint should be unsealed or if a redacted

complaint should be filed.” (Doc. 10 at 1.) At the hearing on January 15, 2019, Judge Yarbrough

ordered Plaintiff to file an amended complaint redacting any confidential information so that the

complaint could remain unsealed. (See Doc. 68.) Before that hearing occurred, however, Reliance

filed its Motion to Dismiss and attached as an exhibit a copy of a letter from Reliance to Plaintiff



                                                 9
denying his claim for LTD Benefits and chronicling the health and treatment information he sought

to keep confidential in his complaint. (See Docs. 11; 11-1.)

       Though Plaintiff indeed failed to seek an order requiring “the filing under seal of all

pleading/exhibits which reference Plaintiff’s medical condition” (see Doc. 46 at 1), the Court

considers it disingenuous at best that Reliance filed an unredacted letter laying out Plaintiff’s

medical information in great detail after Judge Yarbrough clearly found that Plaintiff had an

interest in keeping such information confidential. This is particularly so since, by Reliance’s own

admission, the confidential information “was not the reason why the letter was included with the

Motion.” (Doc. 46 at 2.)

       However, as the Court determined that the exhibit is unnecessary to ruling on the Motion

to Dismiss and, as described above, will deny the motion as to Plaintiff’s ERISA claims even

accepting as true Reliance’s stated appeal deadline that the letter was introduced to support, the

exhibit is irrelevant at this stage. The public’s interest in accessing a document that the Court did

not consider is correspondingly less strong. Rather than requiring Reliance to redact and refile an

irrelevant document, the Court will simply direct the Clerk of Court to seal the exhibit, Doc. 11-1.

In future filings, the Court suggests that Defendants redact any confidential health information that

is irrelevant to their legal arguments. Plaintiff’s Motion to Strike is denied.

              iii. ERISA preempts Plaintiff’s state law claims against Reliance.

       Finally, the Court considers whether Plaintiff’s state law claims are preempted by ERISA.

Embarking on an ERISA preemption analysis, while undoubtedly a complex and case-specific

exercise, is no longer the “thicket” and “treacherous path” courts once described, see Kidneigh v.

UNUM Life Ins. Co of Am., 345 F.3d 1182, 1184 (10th Cir. 2003), thanks to clarifying guidance

from the United States Supreme Court and the Tenth Circuit. Congress enacted ERISA, 29 U.S.C.



                                                  10
§§ 1001 et seq., “to provide a uniform regulatory regime over employee benefit plans. To this end,

ERISA includes expansive pre-emption provisions . . . which are intended to ensure that employee

benefit plan regulation would be exclusively a federal concern.” Aetna Health Inc. v. Davila, 542

U.S. 200, 208 (2004) (quotation marks and citations omitted). “[T]he Supreme Court has found

ERISA to preempt nearly all state claims relating to causes of action against covered health

insurers, even when ‘the elements of the state cause of action [do] not precisely duplicate the

elements of an ERISA claim.’” Lind v. Aetna Health, Inc., 466 F.3d 1195, 1198 (10th Cir. 2006)

(quoting Davila, 542 U.S. at 216).

        Section 502(a) encompasses ERISA’s enforcement mechanism, and, relevant to Plaintiff’s

case, it provides that a participant or beneficiary of an employee welfare benefit plan may bring a

civil action “to recover benefits due to him under the terms of his plan, to enforce his rights under

the terms of the plan, or to clarify his rights to future benefits under the terms of the plan . . . .” 29

U.S.C. § 1132(a)(1)(B). “[T]he ERISA civil enforcement mechanism is one of those provisions

with such ‘extraordinary pre-emptive power’ that it ‘converts an ordinary state common law

complaint into one stating a federal claim for purposes of the well-pleaded complaint rule.’”

Davila, 542 U.S. at 209 (quoting Metro. Life Ins. Co. v. Taylor, 481 U.S. 58, 65–66 (1987)). “It

follows that if . . . an individual, at some point in time, could have brought his claim under ERISA

§ 502(a)(1)(B), and where there is no other independent legal duty that is implicated by a

defendant’s actions, then the individual’s cause of action is completely pre-empted by ERISA §

502(a)(1)(B).” 5 Id. at 210.


5
 There is an important distinction between ‘“conflict preemption’ under § 514 of ERISA and ‘complete
preemption’ under § 502(a) of ERISA.” Felix v. Lucent Techs., Inc., 387 F.3d 1146, 1153 (10th Cir. 2004).
Conflict preemption refers to the “express preemption provision that provides that ERISA ‘shall supersede
any and all State laws insofar as they may now or hereafter relate to any employee benefit plan” covered
by ERISA.’” Id. (citing 29 U.S.C. § 1144(a)). It is generally considered a defense to a state law claim.
Complete preemption, on the other hand, occurs when a state law claim could have been brought under §
                                                   11
        The Tenth Circuit has elaborated on how to apply this “two-part test” for complete

preemption. Salzer v. SSM Health Care of Okla. Inc., 762 F.3d 1130, 1134–35 (10th Cir. 2014)

(citing Davila, 542 U.S. at 210.) “A claim meets the first prong of the Davila test if it asserts rights

to which the plaintiff is entitled ‘only because of the terms of an ERISA-regulated employee

benefit plan.’” Id. at 1135 (quoting Davila, 542 U.S. at 210). The plan must “form[] an essential

part” of the claim—not merely a “tangential” one. Id. at 1136 (citations omitted). To meet the

second part of the test, the “legal duty at issue [must be able to] be described as ‘independent of

ERISA.’” Id. at 1138 (citing Davila, 542 U.S. at 214).

        Here, it is clear from the Complaint that all of Plaintiff’s state law claims against Reliance

arise from the terms of his ERISA-regulated LTD plan, and none of the legal duties attributed to

Reliance in the Complaint are independent of ERISA. Plaintiff states that “Reliance was the claims

administrator of the LTD Plan” as that term is defined in ERISA. (Am. Compl. ¶ 25.) He asserts

that after he made his benefits claim through the plan, Reliance “wrongfully denied [his] claim for

LTD Benefits eight months after Plaintiff filed his claim . . . .” (Id. ¶ 30.) According to Plaintiff,

this was “more than double the time allowed by Reliance’s own internal guidelines . . . and over

five times longer than allowed by the basic 45 day window specified in ERISA.” (Id.) He then

alleges that “Reliance did not respond to Plaintiff’s request to appeal” the denial decision (id. ¶




502 of ERISA and thus requires the conversion of the state law claim to a federal one. See Davila, 542 U.S.
at 207–08; Felix, 387 F.3d at 1156.

In this case, at the Motion to Dismiss stage, the inquiry properly before the Court is whether complete
preemption applies to transform Plaintiff’s state law claims into ERISA claims and if so, since the Court
already has jurisdiction over Plaintiff’s existing ERISA claim, whether it should dismiss any preempted
and thus duplicate causes of action. As such, the distinction between conflict and complete preemption is
not overly relevant here, but the Court notes that its analysis and references to preemption herein focus on
complete preemption under § 502.
                                                    12
31), and reiterates that “[t]o date, Reliance has wrongfully refused to process Plaintiff’s request

for appeal of the denial of his claim for LTD Benefits . . . .” (Id. ¶ 32.)

        It is quite obvious that each of Plaintiff’s factual allegations against Reliance are tied to

Reliance’s decision to deny benefits under the plan and response to Plaintiff’s attempt to appeal

Reliance’s decision regarding benefits under the plan. Without the ERISA-regulated LTD Plan,

Plaintiff would have no claims against Reliance, and these claims easily meet both prongs of the

Davila test for complete preemption. See Salzer, 762 F.3d at 1138 (“interpretation of the Plan is a

necessary component of the claim and thus the legal duty at issue cannot be described as

independent of ERISA. His right to relief depends upon Plan provisions.”) (quotation marks and

citation omitted).

        A review of each of Plaintiff’s state law claims further confirms these conclusions. In

Count IV, Breach of Contract, Plaintiff states that “Defendants’ actions constitute breach of

contract causing Plaintiff damages.” (Am. Compl. ¶ 53.) The only contract between Reliance and

Plaintiff mentioned in the complaint is the LTD Plan itself. This count is thus clearly preempted

to the extent it applies to Reliance. Regarding Counts V – Breach of Fiduciary Duty, VI – Bad

Faith, and VII – Intentional Misrepresentation, Negligence and Negligent Misrepresentation, the

only relationship Reliance had with Plaintiff was through Reliance’s role as his claims

administrator for the LTD Plan, and any actions Reliance took that might possibly be construed to

amount to any of these torts were directly tied to the administration of the LTD Plan and Plaintiff’s

benefits under the plan. (See id. ¶¶ 25, 30–32, 54–59.) Counts V, VI, and VII are thus completely

preempted to the extent they apply to Reliance. See Sawyer v. USAA Ins. Co., 912 F. Supp. 2d

1118, 1145–46 (D.N.M. 2012) (“Because both [plaintiff’s] state-law breach of contract and

insurance bad-faith claim seek as relief the recovery of benefits allegedly owed . . . by the terms



                                                  13
of her employer-provided plan, these claims against [defendant] conflict with ERISA’s remedial

scheme and are preempted by ERISA.”).

       Plaintiff’s state law claims against Reliance “brought to remedy only the denial of benefits

under an ERISA-regulated benefit plan[], fall within the scope of, and are completely pre-empted

by, ERISA § 502(a)(1)(B) . . . .” See Davila 542 U.S. at 221. As Count I, Violation of ERISA,

sufficiently encompasses all Plaintiff’s claims against Reliance as laid out in the Amended

Complaint, Counts IV through VII against Reliance are dismissed.

       D. The Court will grant in part Lovelace Health System, Inc.’s Motion to Dismiss.

               i. Plaintiff’s claim that Lovelace violated the ADA (Count II) is sufficiently
                  pled.

       In its motion, Lovelace acknowledges that it operates various healthcare facilities in New

Mexico, that it employed Plaintiff as a physician, and that it terminated his employment on July 1,

2016. (Doc. 13 at 2.) It also acknowledges that Plaintiff received notice of a right to sue from the

EEOC after he filed a charge of employment discrimination on September 25, 2018, and has

appended a copy of the EEOC charge to its motion to dismiss. (Id.) Lovelace’s main argument is

that any alleged failure to provide Plaintiff with reasonable accommodations between early 2016

and July 1, 2016 (see Am. Compl. ¶¶ 38–39) would be a discrete action under Title I of the ADA,

and thus Plaintiff would have needed to exhaust his administrative remedies within 300 days. (See

Doc. 13 at 5.) Accordingly, because any obligation by Lovelace to provide reasonable

accommodation as Plaintiff’s employer would have ceased when he was terminated from

employment, Lovelace argues that he failed to timely exhaust administrative remedies under Title

I of the ADA because he did not file his charge with the EEOC until two years later. (Id.)

       In response, Plaintiff contends that the day his hospital privileges were terminated—

February 27, 2018—was the date upon which the timeliness clock for ADA violations began to

                                                14
run. “Dr. Cruz properly and timely exhausted administrative remedies prior to filing this lawsuit

because he filed a charge of discrimination with the EEOC within 300 days of the February 27,

2018 termination of his hospital privileges by Lovelace . . . .” (Doc. 44 at 9.) He disagrees with

Lovelace’s contention that the clock started running on the day it notified Dr. Cruz that he would

not receive any additional paychecks from Lovelace. (See Doc. 44 at 7.) Plaintiff does not support

his argument with any legal authority, and only cites to various exhibits attached to his response

containing email chains between Lovelace employees and Plaintiff discussing his work status. (Id.

at 8.)

         As a threshold matter, though it is likely that the Court could consider the EEOC charge

attached to Lovelace’s motion without converting it to a motion for summary judgment because it

is referenced in the complaint and Plaintiff has not challenged its authenticity, see GFF Corp. v.

Associated Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir. 1997), the Court need not

consider any of the outside materials attached to the briefings on this motion and thus need not

start down that road.

         Instead, the Court considers Plaintiff’s ADA allegations laid out in the Complaint and

whether, accepting them as true, Count II states a plausible claim for relief. Plaintiff alleges that

“[b]eginning in early 2016, Plaintiff and his treating physicians repeatedly asked for reasonable

accommodation from Lovelace under the ADA to allow Plaintiff to continue to work as a physician

and support his family.” (Am. Compl. ¶ 38.) “Lovelace failed to provide the reasonable

accommodation requested by Plaintiff and responded by demanding more and more information

over a period of many months, which demands ended without prior notice to Plaintiff when

Lovelace informed Plaintiff on July 1, 2016 that he was fired.” (Id. ¶ 39.) Finally, Plaintiff states

that “Lovelace’s unlawful discrimination against Plaintiff continued to and beyond February 27,



                                                 15
2018 when Lovelace notified Plaintiff that his medical privileges with Lovelace were being

terminated, thereby essentially prohibiting Plaintiff from working at all.” (Id. ¶ 41.)

       Thus, it appears that Plaintiff’s ADA claims encompass both Lovelace’s alleged denial of

his accommodation request from early 2016 to July 1, 2016, as well as subsequent discrimination

based on the termination of medical privileges that ended in February 2018. The Court finds these

allegations sufficiently pled to state a claim for relief and will deny Lovelace’s motion for two

reasons. First, Lovelace itself points out that “the Tenth Circuit has not squarely addressed whether

the denial of a request for accommodation under the ADA is a discrete act that must be timely

exhausted . . . .” (Doc. 13 at 6 (citation omitted).) Though the Tenth has noted in dicta that such

denials are discrete acts, see Proctor v. United Parcel Serv., 502 F.3d 1200, 1210 (10th Cir. 2007),

and other circuits have reached the same conclusion (see Doc. 13 at 6–7 (collecting cases)), the

Court declines to reach such a legal conclusion at the motion to dismiss stage when there is no

binding Tenth Circuit guidance.

       Second, while the first two ADA-related paragraphs in the Complaint indeed reference

Lovelace’s denial of accommodation requests that ceased in July 2016, Plaintiff also alleges

“unlawful discrimination” by Lovelace when it terminated his medical privileges in 2018. (Am.

Compl. ¶ 41.) It is not clear from the Complaint what exactly those medical privileges entailed and

whether they impacted Plaintiff’s formal employment status, but the Court finds that Plaintiff has

sufficiently pled facts at this stage to show plausibly that he had some sort of employment

relationship with Lovelace until February 27, 2018, and that he believes Lovelace violated the

ADA when it terminated these privileges. Lovelace asserts that, to the extent Plaintiff’s ADA claim

is “premised upon the termination of his medical staff privileges in 2018, it arises, if at all, under

Title III of the ADA” governing discrimination by places of public accommodation “and is



                                                 16
appropriately dismissed because he has failed to state a claim upon which relief can be granted.”

(Doc. 13 at 3, 7–10.) This novel argument that termination of medical privileges held by a non-

employee could fall only under Title III of the ADA as a public accommodation is, however, more

properly argued on the merits. Viewing the allegations in the light most favorable to Plaintiff, it

appears that he maintained some sort of professional relationship with Lovelace until February 27,

2018, and Lovelace’s Motion to Dismiss is denied as to Count II.

               ii. Plaintiff’s claim against Lovelace under ERISA (Count I) is sufficiently
                   pled.

       Lovelace properly adopted by reference the arguments in Reliance’s and BHC’s Motions

to Dismiss, both of which challenge the sufficiency of the pleadings in regard to Plaintiff’s claim

that all the defendants violated ERISA by denying him LTD benefits. (See Am. Compl. ¶ 47.) As

discussed above, the Court concludes that Plaintiff has plausibly alleged that he attempted to

appeal the denial of benefits within the window required by Reliance, so his ERISA claims are not

barred by failure to exhaust administrative remedies. See In re Gold Res. Corp., 776 F.3d at 1108;

29 C.F.R. § 2560.503-1.

       Further, § 502 provides that a participant or beneficiary of an employee welfare benefit

plan may bring a civil action “to recover benefits due to him under the terms of his plan . . . .” 29

U.S.C. § 1132(a)(1)(B). Plaintiff names Lovelace as “the sponsor and plan administrator of the

LTD Plan pursuant to ERISA . . . .” (Doc. 71 ¶ 23), and makes various allegations that relate to

Lovelace’s actions in relation to his benefits under the plan. (See id. ¶ 34 (“Plaintiff was entitled

to three months of LTD benefits to be paid by Lovelace . . . but Lovelace did not pay LTD Benefits

to Plaintiff”); ¶ 40 (“Lovelace issued a one-time final payment to Plaintiff . . . which amount

Lovelace now argues is the missing LTD payments”).) Plaintiff’s ERISA claims against Lovelace

are sufficiently pled, and the Court denies Lovelace’s motion to dismiss Count I.

                                                 17
              iii. Plaintiff’s state law claims, to the extent they are not preempted by ERISA,
                   are not sufficiently pled.

       As discussed above, Plaintiff’s state law claims against Reliance are preempted because all

Plaintiff’s claims against Reliance are directly tied to its decision to deny him LTD benefits under

the LTD plan. As Plaintiff’s alleged employer, Lovelace likely does have legal and contractual

duties to Plaintiff that are unrelated to his LTD Plan and would thus not be completely preempted

by ERISA. However, the Complaint is devoid of any factual allegations to plausibly show the

existence of such duties and that Lovelace breached them. Plaintiff argues that “[i]t is apparent

that Dr. Cruz had an employment contract with defendants” and that as a result of that employment

relationship “defendants were obligated to not breach that contract, to not breach their fiduciary

duty to Dr. Cruz, to not make any intentional misrepresentations with respect to Dr. Cruz, to not

act with negligence with respect to Dr. Cruz, and to not make any negligent misrepresentations as

to Dr. Cruz.” (Doc. 41 at 14–15.) Even accepting these assertions as true, nothing in the complaint

“allows the court to draw the reasonable inference” that Lovelace breached such duties in any way

other than denying Plaintiff LTD benefits under the plan. See Iqbal, 556 U.S. at 678 (citing

Twombly, 550 U.S. at 556).

       Plaintiff’s most robust state law claim asserts that Lovelace:

       breached its fiduciary duty by failing to procure long term disability insurance from
       an insurer that would responsibly, fairly and timely process and pay for valid claims
       by Lovelace employees including Plaintiff, by failing to procure long term
       disability insurance with adequate coverage for insureds who suffer from
       disabilities like those Plaintiff suffers from, and by failing to provide information
       to Plaintiff detailing the long term disability coverage that Lovelace brokered which
       was sold to Plaintiff as a take-it-or-leave-it part of his employment as a Lovelace
       physician.

(Am. Compl. ¶ 24). On their face, these allegations are not directly related to benefits Lovelace

allegedly owes Plaintiff under the plan, but instead relate to Lovelace’s actions in procuring and

choosing an adequate plan and the information it did (or didn’t) provide to Plaintiff about the LTD

                                                18
Plan when he was negotiating his employment. Still, Plaintiff has failed to allege that Lovelace

had an independent fiduciary duty to Plaintiff unrelated to its role as plan administrator. These

assertions are simply not sufficient to state a plausible claim that Lovelace owed Plaintiff a

fiduciary duty merely by virtue of his employment. To the contrary, the Complaint states

specifically that “Lovelace employed Plaintiff as a general surgeon and offered the [LTD Plan] to

its employees including Plaintiff as an organization affiliated with the Plan pursuant to ERISA, . . .

[and] Lovelace was the sponsor and plan administrator of the LTD Plan pursuant to ERISA . . . .”

(Am. Compl. ¶¶ 23–24.)

       Plaintiff simply pleads no facts that, if true, would create a plausible claim that Lovelace,

acting in its capacity as Plaintiff’s employer and not as the administrator of his LTD Plan, breached

the employment contract, breached a fiduciary duty it owed Plaintiff unrelated to his LTD plan,

acted in bad faith, or made negligent or intentional misrepresentations to him. Pursuant to Rule

12(b)(6), Counts IV, V, VI, and VII are thus dismissed as they apply to Lovelace.

       THEREFORE,

       IT IS ORDERED that Defendant Reliance Standard Life Insurance Company’s Motion to

Dismiss (Doc. 11) is DENIED in part as to Count I and GRANTED in part as to Counts III

through VII;

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Strike the Motion to Dismiss by

Reliance Standard Life Insurance Company (Doc. 35) is DENIED; and

       IT IS FURTHER ORDERED that Defendant Lovelace Health System, Inc.’s Motion to

Dismiss (Doc. 13) is DENIED in part as to Counts I and II and GRANTED in part as to Counts

III through VII.

                                                      ___________________________________
                                                      ROBERT C. BRACK
                                                      SENIOR U.S. DISTRICT JUDGE
                                                 19
